Title: To Thomas Jefferson from George Watterston, 4 August 1820
From: Watterston, George
To: Jefferson, Thomas


Dr Sir,
City of Washington
Augst 4th 1820.
I have received your polite letter of the 27th ult. & in answer, beg leave to assure you that both Dr Hamilton & myself were more gratified, by the reception you gave us as strangers, than we should have been, had we had the honor of your acquaintance. The President, from whom we could have procured letters of introduction, informed us that  you considered such passports  unnecessary. & that our reception would, he felt confident, be agreeable to us: nor were we disappointed. We called from a motive of respect & not from any vain curiosity: as travellers in your neighbourhood, and we deemd it our duty to call  & to enjoy with you, the pleasure of a few, moments conversation—a pleasure which, I assure you, will be duly appreciated & long remembered.I beg you to accept the small work which accompanies this: it was written by me some winters ago to amuse the tedium of confinement & to give those at a distance some little knowledge of our most prominent & leading men. From the deleniations,   it contains, of those you know. you will be enabled to judge of the correctness of the sketches of those with whom you are not acquainted—Should it contribute to the amusement of a solitary or a leisure hour, I shall deem it a small  equivalent for the very high gratification I experienced in your society the day I had the honor to see you—I pray you to accept the assurances of my great respect & esteem—& am yr obt servtGeo, Watterston